In his motion for rehearing, appellant presents only the contention that we erred in holding admissible the declarations of the deceased, which were admitted upon the ground that the same came under the head of dying declarations, and res gestae,
it being asserted that in said declarations were matters which were the secret intention and purpose of deceased, and not known or disclosed to appellant. The matter complained of appears in bill of exceptions No. 3, and the statement attributed to deceased in said bill was made by him almost immediately after the shooting, and as detailed by the witness who reproduced the same in testimony, it is as follows: "He said Mr. Woods shot him for nothing, he was trying to make a getaway, and that they had a misunderstanding over there, and he went back to apologize." Appellant's objection, as made in his motion, is addressed almost entirely to the latter part of said statement, wherein deceased said that they had a misunderstanding, and that he went back to apologize, it being claimed, as stated above, that this evidenced only the secret intention of deceased, and was unknown to appellant. Appellant insists that we did not carefully examine the authorities cited by him in support of this contention. We did examine them, but did not discuss them in the opinion. The cases cited hold that even though it be res gestae, or part of a dying declaration, testimony is inadmissible which goes to prove a material fact of which the accused had no knowledge, as, for instance, where one approaches another, who, acting on such approach, or some such theory as apparent danger, or an attempt to execute a threat, makes an assault, or kills the party approaching, and on the trial of the case, the State undertakes to prove the motive or reason given by the deceased for making such approach. For illustration, in the Johnson case,66 Tex. Crim. 586, the case was reversed because it was shown that deceased stated, and also his employer testified, that the purpose of deceased in going to where the accused was, was to collect a bill, it not being shown that the accused knew of the fact that such was the purpose of deceased. Also, in the Clark case, 56 Tex.Crim. Rep., where it was in testimony that the purpose of deceased in going to where the accused was, was to arrest him, but it was not shown that this fact was disclosed to, or know by the accused. Likewise, in the Darnell case, *Page 360 58 Tex. Crim. 585, the injured party was permitted to say that just before the difficulty, he saw the accused standing there, and thought he would go and speak to him and correct a misunderstanding. Other cases of similar import are cited and relied upon by this appellant, but the holdings in these cases are without application to the facts of the instant case. Appellant did not shoot deceased upon any theory of apparent danger, or the execution of threats, or of the approach of deceased without disclosing his purpose and motive. In case such facts had appeared in this record, we think we would have held the statement complained of, inadmissible, as it would have come under the head of the secret and undisclosed purpose of deceased, of which appellant had no knowledge.
The evidence of the witnesses in the instant case, including appellant himself, make it clear that when deceased entered the barbershop of appellant a few moments before he was shot, he went over to appellant and made an apology, and stated that when he was in the shop a little while before, he had not meant to insult the young lady in the shop; it further appeared that appellant then appealed to the young woman for her version of the affair, and she said the deceased was a "pop-eyed liar," and here the difficulty began. That there was a misunderstanding between deceased and the young woman in the shop where appellant was, and also the further fact that when deceased came into the shop on the occasion of the killing, that he then apologized, were well known to the appellant. It thus appears that nothing in the resgestae statement of deceased was of any material matter evincing a secret motive or intention unknown or undisclosed to appellant before the shooting took place; nor does it appear that appellant acted on any appearance of danger, in shooting deceased as he approached him, or that the purpose of deceased in approaching appellant, was an undisclosed lawful purpose.
Being unable to agree with appellant's contention, and thinking his authorities inapplicable, the motion for rehearing is overruled.
Overruled.